Citation Nr: 0421542	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  00-12 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of hepatitis 
infection. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from November 1972 to 
February 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In December 2001, the veteran testified at a 
hearing at the RO before the undersigned.  In June 2003, the 
Board remanded the veteran's claim to the RO for further 
evidentiary development.


FINDINGS OF FACT

1.	The objective medical evidence of record reflects that 
the veteran was treated for viral hepatitis A in 
service.

2.	The objective medical evidence of record reflects that 
the veteran is currently treated for residuals of active 
hepatitis C.

3.	The objective and competent medical evidence of record 
preponderates against a finding that the veteran 
currently has residuals of hepatitis infection related 
to his period of active military service.


CONCLUSION OF LAW

Residuals of hepatitis infection were not incurred in or 
aggravated by the veteran's period of active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5100-5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Factual Background

When examined for enlistment into service in November 1972, 
an abdominal or viscera abnormality was not noted and the 
veteran was found qualified for active service.  Service 
medical records indicate that the veteran used Mandrax and in 
September 1973 was admitted to an alcohol and drug abuse 
program. 

Clinical entries dated in September 1975 reveal that he was 
treated for a hepatitis infection and hospitalized.  The 
veteran was hospitalized again in October 1975 for treatment 
of viral hepatitis A, Australian antigen negative, according 
to service medical records added to the claims file in August 
2002.  The October 1975 narrative summary of the veteran's 
hospitalization indicates that he denied intravenous (IV) 
drug use.  The clinical assessment was that the veteran had a 
HAA negative hepatitis that possibly was contracted from 
swimming in polluted water.  

On a report of medical history completed in November 1975 
when the veteran was examined for separation from service, he 
checked yes to having stomach, liver or intestinal trouble 
and the examiner noted the veteran was recently released from 
hospitalization for treatment of hepatitis.  A report of 
examination performed at that time is not referable to an 
abdominal or viscera abnormality.

Post service, VA and non-VA medical records and examination 
reports, dated from 1980 to 2003, are associated with the 
claims file.

According to private laboratory records, dated from April to 
May 1980, and a September 2002 written statement from W.O.W., 
M.D., the veteran was treated for hepatitis in April and May 
1980.  The results of liver function tests (SGOT and SGPT) 
reflect increased levels and an April 1980 record indicates a 
non-reactive result to a hepatitis B surface antigen.

VA outpatient records, dated from 1997 to 2002, include 
November and December 1997 outpatient entries indicating that 
the veteran was ordered into a drug rehabilitation treatment 
program by the court after being found with cocaine.  He gave 
a past medical history of having hepatitis in 1975.  A 
January 1998 progress report includes a clinical assessment 
of hepatitis B and C.  In July 1998, the clinical assessment 
based on serology tests, was hepatitis C.  Subsequent 
clinical records also indicate that the veteran had hepatitis 
C.  

The veteran underwent VA examination in June 1999.  According 
to the examination report, the veteran gave a history of 
being diagnosed with hepatitis C approximately one year ago.  
He said he had hepatitis B and was hospitalized in September 
1975 for symptoms associated with hepatitis.  The veteran 
reported that he was alcohol and drug free for the past year 
and one half, but had an alcohol problem in 1973 and 1974.  
Based upon diagnostic and clinical tests, the diagnoses were 
hepatitis B and hepatitis C.

A February 2000 VA outpatient record indicates that a liver 
biopsy of the veteran showed chronic hepatitis, Grade 1; 
Stage 1.

An April 2000 medical report reveals that a VA examiner 
reviewed the veteran's medical records and provided a medical 
opinion.  It was noted that the veteran was hospitalized with 
a diagnosis of hepatitis and used IV drugs from 1973 to 1974 
and after his discharge from military service.  The VA 
examiner noted that the medical records demonstrate that the 
veteran shared needles.  The veteran claimed he did share 
needles in military service, but did not do so after his 
discharge from service.  There was a history of hepatitis B 
corroborated by C core AB positive laboratory results.  No 
history of hepatitis C was noted in the service medical 
records.  In 1998, the veteran was diagnosed as having 
hepatitis C by hepatitis C antibody that was positive and 
hepatitis C serology tests.

Further, the VA examiner noted that the type of hepatitis 
diagnosed in service was hepatitis B corroborated by the 
above-mentioned B core antibody positive.  The hepatitis C 
was recently diagnosed in 1998 by hepatitis C DRNA and 
hepatitis C VAD positive.  In the VA examiner's opinion, the 
veteran had IV drug abuse (IVDA) during and after military 
service and, according to military records, shared needles.  
Thereafter, the veteran said he no longer shared needles.  
The VA examiner said that IVDA was high-risk behavior for 
human immunodeficiency virus (HIV), or hepatitis, and that a 
person does not know what he is doing (sharing or not sharing 
needles).  In the VA examiner's opinion, the beginnings of 
the veteran's hepatitis C corresponded to the period way 
after his discharge from the military.

A VA October 2000 outpatient record indicates that the 
veteran was seen in the hepatitis clinic.  According to the 
record entry, the veteran reported that his hepatitis C 
infection was identified two years earlier based on elevated 
liver studies.  The veteran's risks for hepatitis C infection 
included a past history of intravenous drug abuse, starting 
in the 1970s, with the last use three years ago.  Other risk 
factors included one tattoo acquired in 1977 and no history 
of blood transfusions.  It was noted that the veteran had a 
liver biopsy in February 2000 that was performed at a private 
hospital and the report indicated evidence of necrotic 
hepatocytes, but the stage was given "a 1" (Stage 0-1 
fibrosis - according to a July 2001 VA record entry).  The 
clinical assessment was chronic hepatitis C infection with 
persistent elevation of liver enzymes.

A December 2000 VA medical record indicates that the veteran 
screened positive for past infection for hepatitis A and B.

At his December 2001 Board hearing, the veteran testified 
that he did not have any hepatitis residuals prior to 
entering service.  He said that in 1975 he was quarantined in 
a hospital and told he had chronic hepatitis B.  When 
examined for discharge, he had residuals of hepatitis 
evidenced in his enzyme count.  After discharge, the veteran 
indicated that he had a relapse of the hepatitis B infection 
in approximately 1978 or 1979 and was treated by Dr. W.  At 
that time, he said that the hepatitis C virus was unknown.  
The veteran then went untreated until 1997 when he began VA 
medical treatment and learned he had both hepatitis B and C.  
He currently received medical treatment for hepatitis C and 
said there was no medical treatment for the hepatitis B.

The VA outpatient medical records dated through 2002 reflect 
the veteran's ongoing clinical treatment for hepatitis C.

As noted above, in August 2002, other service medical 
records, including the September 1975 clinical record cover 
sheet and October 1975 narrative summary, were added to the 
veteran's claims file.

In October 2002, another VA physician reviewed the veteran's 
medical records but did not examine the veteran.  According 
to the medical report, the veteran was hospitalized on 
September 19, 1975 for a two-day history of mayalgias and 
malaise.  A urine sample showed the presence of bile and 
hepatitis was diagnosed.  When admitted for hospitalization, 
the veteran's condition was good, but the VA examiner noted 
that there were no records available to document his hospital 
course.  The November 1975 medical history reflects that the 
veteran had hepatitis two weeks earlier and was recently 
released from the hospital.  The VA physician noted that the 
claims file did not include laboratory tests that 
distinguished between the different types of hepatitis.  It 
was further noted that in 1997, when the veteran enrolled 
with VA, he tested positive for hepatitis B and hepatitis C.  
A hepatitis A test was not done until 2000 when it was 
positive for past hepatitis A.  

The VA examiner observed that the veteran was infected with 
hepatitis A, hepatitis B and hepatitis C.  Of these, only 
hepatitis C was still active.  The veteran had documented 
hepatitis while in service in 1975, but there was nothing in 
the medical record that reflects which of the three that was.  
The veteran admitted to drug use in service, but only to 
smoking pot and taking Mandrax tablets.  There was no 
evidence he took IV drugs that was the main risk factor for 
hepatitis B and hepatitis C.  Based on the available medical 
records at that time, the VA examiner was unable to determine 
which of the three kinds of hepatitis the veteran had in 
1975, and noted that hepatitis C was just one of three 
possibilities.  The VA examiner was unable to say that it was 
at least as likely as not that the current hepatitis 
residuals (active hepatitis C) were related to his hepatitis 
in active service. 

Pursuant to the Board's June 2003 remand, in September 2003, 
the VA physician who examined the veteran's medical records 
in October 2002 reviewed the veteran's records again.  The 
doctor's review included the recently received service 
medical records with the September 1975 clinical cover sheet 
and October 1975 discharge (narrative) summary of the 
veteran's hospitalizations for hepatitis.  The VA physician 
noted that the discharge summary indicates that the veteran 
was negative for hepatitis B and positive for hepatitis A.  
Based on the new information, and knowing the veteran had 
hepatitis A in 1975, the VA doctor was able to 
"confidently" say that the veteran's current hepatitis 
residuals (active hepatitis C) were not related to his 
hepatitis in service.

II.	Legal Analysis

A.	Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him a VA examination and sought multiple VA 
medical opinions addressing his claimed disorder.

Also, the Board is satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate his claims 
has been met.  The RO informed him of the need for such 
evidence in a July 2003 letter.  By this letter, the RO has 
also notified the veteran of exactly which portion of that 
evidence (if any) was to be provided by him and which portion 
VA would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board further notes that the United States Court of 
Appeals for Veterans Claims' (Court's) decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The VA General Counsel recently issued a precedent 
opinion interpreting the Court's decision in Pelegrini.  In 
essence, and as pertinent herein, the General Counsel 
endorsed the notice requirements quoted immediately above, 
and held that, to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

The Board is aware that the appealed rating decision preceded 
the RO's July 2003 VCAA notice.  Subsequent to that notice, 
however, the RO readjudicated the veteran's claim in an 
October 2003 supplemental statement of the case.  The July 
2003 letter to the veteran also invited him to submit any 
evidence or information in his possession to the RO.  
38 C.F.R. § 3.159(b)(1) (notification must request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s).").  Consequently, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices. Therefore, the Board finds that any defect 
with respect to the VCAA notice requirement in this case 
constituted harmless error and should not preclude 
consideration of this appeal at the present time.  See also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

In sum, VA has satisfied its duties to notify and to assist 
the appellant in this case.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B. Discussion

According to 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a 
veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and a certain disorders becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  See 38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  The fact that a condition 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  This principle has been 
repeatedly reaffirmed by the Federal Circuit Court, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The veteran has contended that service connection should be 
granted for residuals of hepatitis infection.  Although the 
evidence shows that the veteran currently has active 
hepatitis C, no competent medical evidence has been submitted 
to show that this disability is related to service or any 
incident thereof.  On the other hand, the record reflects 
that in September and October 1975 he was hospitalized and 
treated for viral hepatitis A, and the first post service 
evidence of record of treatment for hepatitis is from 1980, 
more than five years after the veteran's separation from 
service, when he was treated for hepatitis B.  Moreover, a VA 
physician who reviewed the veteran's medical records in April 
2000 opined that the veteran's currently diagnosed hepatitis 
C started after his discharge from service.  Most 
importantly, in September 2003, another VA medical specialist 
who reviewed all the veteran's medical records, including the 
September and October 1975 hospitalization records, 
"confidently" opined that the veteran's currently diagnosed 
hepatitis residuals (active hepatitis C) were not related to 
his hepatitis in service.  In short, no medical opinion or 
other medical evidence relating the veteran's currently 
diagnosed hepatitis residuals to service or any incident of 
service has been presented.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Routen v. Brown, supra; 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 
Vet. App. at 494.  See also Harvey v. Brown, 6 Vet. App. 390, 
393-94 (1994).  Here, the veteran has not submitted any 
medical opinion or other medical evidence that supports his 
claim.  Moreover, the preponderance of the probative and 
objective medical evidence now of record militates against a 
finding that the veteran has residuals of hepatitis infection 
related to service or any incident thereof.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a); 38 C.F.R. §§ 3.303, 3.304.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  

However, when the evidence for and against a claim is not in 
equipoise, then there is a preponderance of evidence either 
for or against the claim, there is no reasonable doubt, and 
the doctrine is inapplicable.  Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).  Based upon the evidence of record, service 
connection for residuals of hepatitis infection must be 
denied.


ORDER

Service connection is denied for residuals of hepatitis 
infection.




	`                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



